DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Charles Ho on  July 25, 2022.
The application has been amended as follows: 
1. (Currently Amended) A communication device having a base station function of a Digital Enhanced Cordless Telecommunications (DECT) cellular system, comprising: 
an IP phone and a DECT adapter, wherein
the IP phone is connected to the DECT adapter, to form a base station; and
the DECT adapter is configured to wirelessly communicate with at least one cordless handset via DECT, so as to register information of the at least one cordless handset with the IP phone;
wherein the IP phone comprises a display and a DECT server;

the DECT server and the DECT adapter communicate with each other via a Universal Serial Bus (USB); and
the DECT server is configured to match the DECT adapter with the IP phone, where if the DECT adapter is successfully matched with the IP phone, the IP phone and the DECT adapter jointly form the base station;
wherein the IP phone further comprises a corded handset; and
the corded handset and the cordless handset are configured to answer a currently incoming call[[.]];
wherein the IP phone and the DECT adapter are detachably connected via a USB interface of the IP phone;
wherein the communication device is further configured to
enable the IP phone automatically to enter a DECT mode when the DECT adapter is inserted into the USB interface of the IP phone;
judge whether the IP phone has a registered cordless handset when the IP phone receives the currently incoming call;
determine whether to use a registered cordless handset to answer the call if the IP phone has a registered cordless handset; if yes, select either registered cordless handset to answer the call; if no, use the corded handset fitted to the IP phone to answer the call; and
use the corded handset fitted to the IP phone to answer the call if the IP phone does not have a registered cordless handset.

2-3. (Canceled) 

4. (Previously presented) The communication device having a base station function of a DECT cellular system according to claim 1, further comprising a voice handover module, wherein
the voice handover module is configured to, upon receiving a call handover instruction, hand over the currently incoming call between the corded handset and the cordless handset, or between a plurality of cordless handsets of which information is registered with the IP phone.

5. (Original) The communication device having a base station function of a DECT cellular system according to claim 4, wherein the call handover instruction is generated when a corresponding instruction key on the IP phone is triggered.

6. (Canceled)

7. (Canceled).

8-9. (Canceled) 

10. (Canceled).

11. (Canceled).

12. (Canceled) 



Allowable Subject Matter

Claims 1, 4, 5  are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 06/29/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yealink VP59 & SIP-T58A Phones User Guide – Jan 2019
Wikipedia Digital Enhancement Cordless Telecommunications - 2022


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647